


110 HR 686 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Pomeroy (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Levin,
			 Mr. Lewis of Kentucky,
			 Mr. Larson of Connecticut,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Souder,
			 Ms. Hirono,
			 Mrs. Capito,
			 Mr. Kennedy,
			 Mr. Boucher,
			 Mr. Hare, Ms. Jackson-Lee of Texas,
			 Mr. Ferguson,
			 Mr. Terry,
			 Mrs. Bono,
			 Mr. Bachus,
			 Mrs. Myrick,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Hastings of Florida,
			 Mr. Miller of Florida,
			 Mr. Ruppersberger,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Moore of Kansas,
			 Mr. McHugh,
			 Mr. Bishop of New York,
			 Mr. Holt, Ms. Hooley, Mr.
			 McCaul of Texas, Mrs. Jo Ann Davis of
			 Virginia, Mr. Carney,
			 Mr. Rogers of Michigan,
			 Mr. Smith of New Jersey,
			 Mr. Price of North Carolina, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the qualified tuition deduction.
	
	
		1.Deduction for qualified
			 tuition and related expenses made permanent
			(a)Repeal of
			 terminationSection 222 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (e).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
